Citation Nr: 0837575	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  05-07 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for degenerative disc disease (DDD) and degenerative 
joint disease (DJD) of the cervical spine.  

2.  Entitlement to a compensable disability rating for strain 
and sprain, right (major) shoulder.  

3.  Entitlement to service connection for a low back 
disorder.  

4.  Entitlement to service connection for a cardiovascular 
disorder, claimed as a heart attack.  


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from July 1977 to July 1980 
and from March 2003 to January 2004, plus additional periods 
of active duty training in the U.S. Army Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The veteran testified before the undersigned Veterans Law 
Judge in March 2008.  A transcript of the hearing is of 
record.

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's neck disability is manifested by subjective 
complaints of pain; objective findings include forward 
flexion to 32 degrees, with no evidence of ankylosis, muscle 
spasm, or guarding severe enough to result in an abnormal 
gait.  There was no objective evidence of motor or sensory 
deficits or incapacitating episodes due to intevertebral disc 
disease.  

2.  The veteran is right-handed.

3.  The veteran's right shoulder disability is manifested by 
subjective complaints of pain; objective findings include 
abduction to 180 degrees, with no evidence of ankylosis or 
malunion of a joint.

4.  There is no competent evidence of a current 
cardiovascular disorder, beyond that already service-
connected.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for DDD 
and DJD of the cervical spine have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-
4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5242 
(2007).

2.  The criteria for a compensable disability rating for 
strain and sprain, right (major) shoulder have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, DCs 5200, 5201, 
5202, 5203 (2007).

3.  A cardiovascular disorder, claimed as a heart attack, was 
not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1116, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Rating in Excess of 20 Percent for DDD and DJD of the 
Cervical Spine

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  

Therefore, the Board has considered the potential application 
of various other provisions of the regulations governing VA 
benefits, whether or not they were raised by the veteran, as 
well as the entire history of the veteran's disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).

Separate ratings can be assigned for separate periods of 
time, based on the facts found.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Reasonable doubt as to the degree of disability will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("disability of the musculoskeletal 
system is primarily the inability, due to damage . . . in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements"), 4.45, 4.59 (2007); DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  

Functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of a 
claimant.  38 C.F.R. § 4.40; accord Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  Additionally, "[w]eakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled."  38 
C.F.R. § 4.40.  The Board observes that 38 C.F.R. § 4.40 does 
not require a separate rating for pain.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2007).

Here, the veteran's neck disability is currently rated under 
DC 5242, degenerative arthritis of the spine.  Under the 
current spinal regulations, found at DC 5235 to DC 5243, the 
Board is directed to consider a General Rating Formula for 
Diseases and Injuries of the Spine for a higher rating as 
follows: 

*	unfavorable ankylosis of the entire 
spine  (100 percent);
*	unfavorable ankylosis of the entire 
cervical spine (40 percent);
*	forward flexion of the cervical 
spine greater than 15 degrees but 
not greater than 30 degrees (30 
percent); 
*	the combined range of motion of the 
cervical spine not greater than 170 
degrees (30 percent);  or 
*	muscle spasm or guarding severe 
enough to result in an abnormal gait 
or abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis (30 percent). 

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees. 

Unfavorable ankylosis is a condition in which the entire 
cervical spine is fixed in flexion or extension, and the 
ankylosis results in restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

In this case, the evidence does not support a higher 
evaluation.  

The veteran was afforded a VA joints examination in September 
2005, in which he was diagnosed with DDD and DJD of the 
cervical spine.  The examiner noted there was straightening 
of the lordotic curve of the cervical spine, with the 
paraspinous muscles increased in tone and tenderness along 
both sides.  Range of motion testing revealed forward flexion 
to 35 degrees; extension to 38 degrees; left lateral flexion 
to 42 degrees; right lateral flexion to 35 degrees; left 
lateral rotation to 70 degrees; and right lateral rotation to 
65 degrees.  There was no change in the range of motion upon 
repetitive movement.  

The veteran was next afforded a VA spine examination in 
October 2007, in which he was diagnosed with cervical disc 
syndrome.  Range of motion testing revealed forward flexion 
to 30 degrees; extension to 32 degrees; left lateral flexion 
to 25 degrees; right lateral flexion to 35 degrees; left 
lateral rotation to 75 degrees; and right lateral rotation to 
75 degrees.  There was no change in the range of motion upon 
repetitive movement.  Although he subjectively complained of 
pain upon right lateral rotation and extension, there was no 
objective evidence of pain.  

Medical records do not reveal evidence of ankylosis, muscle 
spasm, or guarding severe enough to result in an abnormal 
gait.  Moreover, the range of motion findings to not warrant 
a rating in excess of 20 percent under the General Rating 
Formula for Diseases and Injuries of the Spine.  

Next, the Board will consider whether the veteran is entitled 
to a higher rating under the intervertebral disc regulations 
based on chronic orthopedic and neurological manifestations.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 
(2007).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes as noted above 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 
(2007).  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2007).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  

The ratings for peripheral nerves are for unilateral 
involvement; when bilateral, they are combined with 
application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6 (2007).

The provisions of DC 8510 assigns rating for the upper 
radicular group controlling the shoulder and elbow movements.  
Complete paralysis of the nerve, which is rated as 70 percent 
disabling, contemplates that all shoulder and elbow movements 
are lost or severely affected.  Disability ratings of 20 
percent, 40 percent, and 50 percent are assignable for 
incomplete paralysis which is mild, moderate or moderately 
severe in degree, respectively.  Id.  Further, DC 8610 refers 
to neuritis of the nerve and DC 8710 refers to neuralgia of 
the nerve.

Here, the evidence does not support a higher evaluation based 
on chronic neurological manifestations.  

The September 2005 examiner indicated that muscle strength 
was normal and deep tendon reflexes were 2+ in the triceps 
and biceps.  There was no sensory deficit noted in the upper 
extremities.  Similarly, the October 2007 examiner found that 
deep tendon reflexes in the upper extremities was equal and 
reactive, with no gross motor or sensory deficits.  
Furthermore, there were no incapacitating episodes associated 
with intevertebral disc syndrome.  

Although the veteran testified at his March 2008 Board 
videoconference hearing that he experiences numbness in his 
upper extremities, there is no objective evidence confirming 
any neurological manifestations of his cervical spine 
condition.  As such, the veteran's claim for a rating in 
excess of 20 percent for DDD and DJD of the cervical spine 
must fail.  

II.  Compensable Rating for Strain and Sprain, Right (Major) 
Shoulder

The veteran also contends that his right shoulder disability 
is worse than currently rated.  He is right hand dominant.  
To warrant a compensable evaluation, there must be evidence 
of:

?	favorable ankylosis of the 
scapulohumeral articulation, with 
abduction to 60 degrees (30 percent 
under DC 5200); 
?	limitation of motion of the arm at 
1.  Entitlement to a disability rating in excess of 20 
percent for degenerative disc disease (DDD) and degenerative 
joint disease (DJD) of the cervical spine.  

2.  Entitlement to a compensable disability rating for strain 
and sprain, right (major) shoulder.  

3.  Entitlement to service connection for a low back 
disorder.  

4.  Entitlement to service connection for a cardiovascular 
disorder, claimed as a heart attack.  


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from July 1977 to July 1980 
and from March 2003 to January 2004, plus additional periods 
of active duty training in the U.S. Army Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The veteran testified before the undersigned Veterans Law 
Judge in March 2008.  A transcript of the hearing is of 
record.

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's neck disability is manifested by subjective 
complaints of pain; objective findings include forward 
flexion to 32 degrees, with no evidence of ankylosis, muscle 
spasm, or guarding severe enough to result in an abnormal 
gait.  There was no objective evidence of motor or sensory 
deficits or incapacitating episodes due to intevertebral disc 
disease.  

2.  The veteran is right-handed.

3.  The veteran's right shoulder disability is manifested by 
subjective complaints of pain; objective findings include 
abduction to 180 degrees, with no evidence of ankylosis or 
malunion of a joint.

4.  There is no competent evidence of a current 
cardiovascular disorder, beyond that already service-
connected.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for DDD 
and DJD of the cervical spine have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-
4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5242 
(2007).

2.  The criteria for a compensable disability rating for 
strain and sprain, right (major) shoulder have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, DCs 5200, 5201, 
5202, 5203 (2007).

3.  A cardiovascular disorder, claimed as a heart attack, was 
not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1116, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Rating in Excess of 20 Percent for DDD and DJD of the 
Cervical Spine

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  

Therefore, the Board has considered the potential application 
of various other provisions of the regulations governing VA 
benefits, whether or not they were raised by the veteran, as 
well as the entire history of the veteran's disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).

Separate ratings can be assigned for separate periods of 
time, based on the facts found.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Reasonable doubt as to the degree of disability will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("disability of the musculoskeletal 
system is primarily the inability, due to damage . . . in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements"), 4.45, 4.59 (2007); DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  

Functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of a 
claimant.  38 C.F.R. § 4.40; accord Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  Additionally, "[w]eakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled."  38 
C.F.R. § 4.40.  The Board observes that 38 C.F.R. § 4.40 does 
not require a separate rating for pain.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2007).

Here, the veteran's neck disability is currently rated under 
DC 5242, degenerative arthritis of the spine.  Under the 
current spinal regulations, found at DC 5235 to DC 5243, the 
Board is directed to consider a General Rating Formula for 
Diseases and Injuries of the Spine for a higher rating as 
follows: 

*	unfavorable ankylosis of the entire 
spine  (100 percent);
*	unfavorable ankylosis of the entire 
cervical spine (40 percent);
*	forward flexion of the cervical 
spine greater than 15 degrees but 
not greater than 30 degrees (30 
percent); 
*	the combined range of motion of the 
cervical spine not greater than 170 
degrees (30 percent);  or 
*	muscle spasm or guarding severe 
enough to result in an abnormal gait 
or abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis (30 percent). 

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees. 

Unfavorable ankylosis is a condition in which the entire 
cervical spine is fixed in flexion or extension, and the 
ankylosis results in restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

In this case, the evidence does not support a higher 
evaluation.  

The veteran was afforded a VA joints examination in September 
2005, in which he was diagnosed with DDD and DJD of the 
cervical spine.  The examiner noted there was straightening 
of the lordotic curve of the cervical spine, with the 
paraspinous muscles increased in tone and tenderness along 
both sides.  Range of motion testing revealed forward flexion 
to 35 degrees; extension to 38 degrees; left lateral flexion 
to 42 degrees; right lateral flexion to 35 degrees; left 
lateral rotation to 70 degrees; and right lateral rotation to 
65 degrees.  There was no change in the range of motion upon 
repetitive movement.  

The veteran was next afforded a VA spine examination in 
October 2007, in which he was diagnosed with cervical disc 
syndrome.  Range of motion testing revealed forward flexion 
to 30 degrees; extension to 32 degrees; left lateral flexion 
to 25 degrees; right lateral flexion to 35 degrees; left 
lateral rotation to 75 degrees; and right lateral rotation to 
75 degrees.  There was no change in the range of motion upon 
repetitive movement.  Although he subjectively complained of 
pain upon right lateral rotation and extension, there was no 
objective evidence of pain.  

Medical records do not reveal evidence of ankylosis, muscle 
spasm, or guarding severe enough to result in an abnormal 
gait.  Moreover, the range of motion findings to not warrant 
a rating in excess of 20 percent under the General Rating 
Formula for Diseases and Injuries of the Spine.  

Next, the Board will consider whether the veteran is entitled 
to a higher rating under the intervertebral disc regulations 
based on chronic orthopedic and neurological manifestations.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 
(2007).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes as noted above 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 
(2007).  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2007).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  

The ratings for peripheral nerves are for unilateral 
involvement; when bilateral, they are combined with 
application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6 (2007).

The provisions of DC 8510 assigns rating for the upper 
radicular group controlling the shoulder and elbow movements.  
Complete paralysis of the nerve, which is rated as 70 percent 
disabling, contemplates that all shoulder and elbow movements 
are lost or severely affected.  Disability ratings of 20 
percent, 40 percent, and 50 percent are assignable for 
incomplete paralysis which is mild, moderate or moderately 
severe in degree, respectively.  Id.  Further, DC 8610 refers 
to neuritis of the nerve and DC 8710 refers to neuralgia of 
the nerve.

Here, the evidence does not support a higher evaluation based 
on chronic neurological manifestations.  

The September 2005 examiner indicated that muscle strength 
was normal and deep tendon reflexes were 2+ in the triceps 
and biceps.  There was no sensory deficit noted in the upper 
extremities.  Similarly, the October 2007 examiner found that 
deep tendon reflexes in the upper extremities was equal and 
reactive, with no gross motor or sensory deficits.  
Furthermore, there were no incapacitating episodes associated 
with intevertebral disc syndrome.  

Although the veteran testified at his March 2008 Board 
videoconference hearing that he experiences numbness in his 
upper extremities, there is no objective evidence confirming 
any neurological manifestations of his cervical spine 
condition.  As such, the veteran's claim for a rating in 
excess of 20 percent for DDD and DJD of the cervical spine 
must fail.  

II.  Compensable Rating for Strain and Sprain, Right (Major) 
Shoulder

The veteran also contends that his right shoulder disability 
is worse than currently rated.  He is right hand dominant.  
To warrant a compensable evaluation, there must be evidence 
of:

?	favorable ankylosis of the 
scapulohumeral articulation, with 
abduction to 60 degrees (30 percent 
under DC 5200); 
?	limitation of motion of the arm at 
shoulder level (20 percent under DC 
5201);
?	malunion of the humerus with 
moderate deformity (20 percent under 
5202); or
?	malunion of the clavicle or scapula 
(10 percent under 5203).

In this case, the evidence does not support a higher 
evaluation for a right shoulder disability.    

The veteran was afforded a VA joints examination in September 
2005, in which he was diagnosed with sprain and strain of the 
right shoulder.  Although tenderness was noted along the 
right shoulder joint, there was no evidence of effusion, 
deformity, or swelling.  There was no sensory deficit or 
effusion.  Range of motion testing revealed forward flexion 
to 155 degrees; shoulder abduction to 70 degrees; shoulder 
external rotation to 70 degrees; and shoulder internal 
rotation to 75 degrees. There was no change in the range of 
motion upon repetitive movement.  

He was afforded his next VA examination in October 2007, in 
which the examiner noted that X-rays of the right shoulder 
were normal.  The examiner indicated that his pain was 
referable to his right trapezius muscle.  Range of motion 
testing revealed forward flexion to 180 degrees, abduction to 
180 degrees, external rotation to 90 degrees, and internal 
rotation to 90 degrees.  There was no change in the range of 
motion upon repetitive movement.  

At his March 2008 Board videoconference hearing, the veteran 
testified as to his belief that his right shoulder disability 
was part of this DDD and DJD of the lumbar spine, and that 
the pain he felt in his right shoulder was radiating from his 
neck.  

Given the range of motion findings elicited in his September 
2005 and October 2007 VA examinations, and the lack of any 
evidence of ankylosis or malunion of a joint, the Board finds 
that a compensable rating for the veteran's right shoulder 
disability is not in order.

The Board has considered the veteran's statements that he is 
entitled to higher ratings for his neck and right shoulder 
disabilities.  He is competent to report symptoms because 
this requires only personal knowledge, not medical expertise, 
as it comes to him through his senses.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  As a lay person, however, he is 
not competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues. See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

Although his statements are probative of symptomatology, they 
are not competent or credible evidence of a diagnosis, date 
of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  As noted, disability 
ratings are made by the application of a schedule of ratings 
which is based on average impairment of earning capacity as 
determined by the clinical evidence of record.  The Board 
finds that the medical findings, which directly address the 
criteria under which the service-connected disabilities are 
evaluated, more probative than the subjective evidence of 
increases.

With respect to both claims, the evidence does not reflect 
that the disabilities at issue caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluations), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  

Although the veteran has been found to be disabled by the 
Social Security Administration (SSA), this determination was 
based on largely on symptomatology associated with his lumbar 
disc disease, a condition which is not currently service 
connected.  Moreover, while the evidence reflects on-going 
outpatient treatment, there is no indication of frequent 
hospitalization for the neck and right shoulder disabilities.  
Hence, referral for assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2007) is not warranted.

III.  Service Connection for a Cardiovascular Disorder, 
Claimed as a Heart Attack

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  

However, continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Upon a review of the record, the Board finds that service 
connection for a cardiovascular disorder must be denied.  
Specifically, a claim for service connection requires 
evidence of a current disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

Here, the evidence does not reflect underlying pathology 
affecting the cardiovascular system beyond that which is 
already service connected as hypertension.  At his March 2008 
Board videoconference hearing, the veteran testified that he 
was admitted to the emergency room in May 2003, after 
experiencing chest pain and breathing difficulties.  He 
claims that medical personnel informed him that he "probably 
had a heart attack," but the occurrence of a heart attack 
was ever confirmed.  He was subsequently placed on blood 
pressure and cholesterol medication.

The veteran was afforded a VA hypertension examination in 
September 2005.  The examiner diagnosed him with essential 
hypertension and noted mildly elevated blood pressure, but 
indicated that he was unable to define any other disabilities 
related to his hypertension or heart which would limit his 
employability.  The veteran is currently service connected 
for hypertension.

Both private and VA treatment records indicated that his 
heart is of regular rate and rhythm, and VA records dated as 
recently as December 2007 noted that he had "no history of 
myocardial infarction."  A May 2003 private echocardiogram 
revealed mild to moderate concentric left ventricle 
hypertrophy, but no other abnormal findings. Although a 
February 2007 SSA decision found the veteran eligible for 
disability benefits for his neck and low back disorders, it 
did not reference any heart disorder.

In summary, in the absence of competent evidence of current 
cardiovascular pathology other than hypertension, there is no 
basis to allow the veteran's claim.  Accordingly, the Board 
finds that the preponderance of the evidence is against 
service connection for a cardiovascular disorder, claimed as 
a heart attack.  38 U.S.C.A. § 5107(b).    

IV.  The Duty to Notify and Duty to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in March 2004 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in December 2006, 
the RO provided the veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained service 
treatment records and VA treatment records.  Further, he 
submitted additional treatment records and several written 
statements, and was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge in March 2008.  

Next, specific VA medical opinions pertinent to the issues on 
appeal were obtained in September 2005 and October 2007.  
Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A disability rating in excess of 20 percent for DDD and DJD 
of the cervical spine is denied.  

A compensable disability rating for strain and sprain, right 
(major) shoulder, is denied.  

Service connection for a cardiovascular disorder, claimed as 
a heart attack, is denied.


REMAND

With regard to the remaining claim for a low back disorder, 
there is medical evidence in the claims folder of a current 
back disability.  Specifically, a private magnetic resonance 
imaging (MRI) conducted in September 2004 revealed recurrent 
disc herniation at the left L5/S1 level.  Moreover, in a 
February 2007 SSA decision, the veteran was found to be 
disabled due to "cervical and lumbar disc disease - status 
post diskectomy and foraminotomy at L5-S1 and herniated 
cervical discs with spinal cord compression at C5-6." 

The veteran asserts that his current low back disorder began 
in June 1999 while he was lifting cinder blocks while 
building a school in El Salvador.  Although he served with 
the U.S. Army Reserves, at his March 2008 Board 
videoconference hearing, he testified that he was on active 
duty training for three weeks at the time of the June 1999 
injury.  His Army Reserves records confirm that he departed 
for El Salvador in 1999, but do not reveal any treatment for 
a low back injury while there.  

The veteran testified that he reported to sick call while in 
El Salvador and was given 72 hours quarters as a result of 
his injury.  He further testified that in July 1999, soon 
after returning to the United States, he was involved in an 
automobile accident which also contributed to his current low 
back disorder.  

The veteran was called up to active duty in March 2003 due to 
the Persian Gulf War, and began noticing his lower back and 
hip pain worsen.  He was examined by the Medical Evaluation 
Board in July 2003 and diagnosed with chronic mechanical 
cervical neck pain and chronic mechanical low back pain.  The 
low back pain was noted to have preexisted service.  The 
veteran failed to meet U.S. Army Retention Standards.  

Because there is evidence of a current low back disorder, 
coupled with evidence of a traumatic incident in or 
preexisting service, but no VA examination to determine any 
etiology between the current back disorder and his period of 
active duty, a remand is required.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, a VA examination is necessary prior to 
adjudication of the veteran's service connection claim.  When 
the medical evidence is inadequate, VA must supplement the 
record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following actions:

1. Obtain outpatient treatment records 
from the G.V. (Sonny) Montgomery VA 
Medical Center in Jackson, Mississippi, 
for the period from December 2007 to the 
present.

2.  Schedule the veteran for an 
appropriate examination to assess the 
etiology of his back disorder.  The claims 
folder should be made available and 
reviewed by the examiner.  Based on review 
of the entire record and examination of 
the veteran, the examiner is asked to:

(a)  Identify the appropriate diagnosis 
pertaining to the veteran's claimed low 
back disorder.

(b)  Determine the likelihood that the 
veteran's current diagnosis preexisted 
his tour of active service beginning in 
March 2003.  

If the examiner finds that such a 
condition preexisted the veteran's 
period of active service, the examiner 
is asked to comment on the likelihood 
that any such preexisting condition was 
aggravated by the veteran's period of 
active service from March 2003 to 
January 2004.

(c) Regardless of the response to the 
above inquiry, the examiner is also 
requested to offer an opinion of 
whether is it at least as likely as not 
that the current low back diagnosis is 
causally related to his period of 
active service.  

The examiner should include an 
explanation for all opinions provided.  
If the examiner is unable to offer any 
opinion without resorting to 
speculation, the report should so 
state.  Any opinions offered should be 
accompanied by a clear rationale 
consistent with the evidence of record. 
The examiner's report should indicate 
that the claims file was reviewed.

3.  Upon completion of the above, 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
issue a supplemental statement of the 
case, including all the evidence 
associated with the claims file since the 
statement of the case, and allow the 
appropriate period for response.  
Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


